Title: General Orders, 24 May 1779
From: Washington, George
To: 



Head-Quarters Middle-Brook Monday May 24th 1779
Parole Bellisle—C. Signs Baltic—Bilboa.


Captain Nicholas Gilman of the 3rd New-Hampshire regiment from the 15th of January 1778—and Captain John Singer Dexter of the 1st Rhode-Island Regiment from the 1st of May following are appointed Assistants to the Adjutant General & are to be obeyed and respected accordingly. The Brigadiers and officers commanding brigades will see that there is a sufficiency of Ammunition with their brigades to issue at a moments warning and that their men’s Arms and Accoutrements are in the best possible order.
